Case 1:20-cv-00307-SEB-MPB Document 41 Filed 03/25/21 Page 1 of 5 PageID #: 1522




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 TRACIE E.,                                             )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )     No. 1:20-cv-00307-SEB-MPB
                                                        )
 ANDREW M. SAUL,                                        )
                                                        )
                               Defendant.               )

     ORDER OVERRULING OBJECTIONS TO MAGISTRATE JUDGE’S REPORT
                      AND RECOMMENDATION

        This is an action for judicial review of the final decision of Defendant

 Commissioner of Social Security (“Commissioner”) finding Plaintiff Tracie E. 1 not

 entitled to Disability Insurance Benefits. This case was referred to Magistrate Judge

 Brookman for initial consideration. On February 12, 2021, Magistrate Judge Brookman

 issued a report and recommendation that the Commissioner’s decision finding Tracie E.

 not disabled be affirmed. This cause is now before the Court on Tracie E.’s Objection to

 the Magistrate Judge’s Report and Recommendation [Dkt. 39]. The government has not

 filed a response.

                                            Standard of Review




 1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and the Case Management Committee of the
 Administrative Office of the United States Courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security judicial
 review opinions.
                                                    1
Case 1:20-cv-00307-SEB-MPB Document 41 Filed 03/25/21 Page 2 of 5 PageID #: 1523




        We review the Commissioner’s denial of benefits to determine whether it was

 supported by substantial evidence or is the result of an error of law. Rice v. Barnhart,

 384 F.3d 363, 368–369 (7th Cir. 2004); Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535,

 539 (7th Cir. 2003). “Substantial evidence means such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.” Dixon v. Massanari, 270 F.3d

 1171, 1176 (7th Cir. 2001). In our review of the decision of the Administrative Law

 Judge (“ALJ”) we will not “reweigh evidence, resolve conflicts, decide questions of

 credibility, or substitute [our] own judgment for that of the Commissioner.” Lopez, 336

 F.3d at 539. However, the ALJ’s decision must be based upon consideration of “all the

 relevant evidence,” without ignoring probative factors. Herron v. Shalala, 19 F.3d 329,

 333 (7th Cir. 1994). In other words, the ALJ must “build an accurate and logical bridge”

 from the evidence in the record to his or her final conclusion. Dixon, 270 F.3d at 1176.

 We confine the scope of our review to the rationale offered by the ALJ. See SEC v.

 Chenery Corp., 318 U.S. 80, 93–95 (1943); Tumminaro v. Astrue, 671 F.3d 629, 632 (7th

 Cir. 2011).

        When a party raises specific objections to elements of a magistrate judge’s report

 and recommendation, the district court reviews those elements de novo, determining for

 itself whether the Commissioner’s decision as to those issues is supported by substantial

 evidence or was the result of an error of law. Fed. R. Civ. Pro. 72(b). The district court

 “makes the ultimate decision to adopt, reject, or modify” the report and recommendation,

 and it need not accept any portion as binding; the court may, however, defer to those

 conclusions of the report and recommendation to which timely objections have not been

                                              2
Case 1:20-cv-00307-SEB-MPB Document 41 Filed 03/25/21 Page 3 of 5 PageID #: 1524




 raised by a party. See Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 759–761 (7th

 Cir. 2009).

                                               Discussion 2

        Tracie E. filed for disability alleging that she can no longer work primarily

 because of a brain tumor. Plaintiff claims that the ALJ erred in three ways: (1) by failing

 to find that she met medical impairment Listing 11.05B; (2) by relying on her activities of

 daily living to determine that she had a residual functional capacity to work a full time

 job and cherry picking supporting evidence while ignoring contrary evidence; and (3) in

 the weight the ALJ assigned to the medical opinions. The Magistrate Judge, in his

 thorough and well-reasoned report, addressed each of Plaintiff's arguments, concluding

 that substantial evidence supports the ALJ's opinion and that remand is not warranted.

        Tracie E.'s objection to the Magistrate Judge's Report and Recommendation, rather

 than cite any particular error in the Magistrate Judge's analysis, in essence simply asks us

 to reweigh the conflicting evidence from the medical experts, particularly from her

 treating physician, and reach a different conclusion than the ALJ. However, as the

 Magistrate Judge recognized, it is beyond the court's purview to reweigh the medical

 evidence on judicial review. See Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999)

 ("Because the Commissioner is responsible for weighing the evidence, resolving

 conflicts, and making independent findings of fact …, this Court may not decide the facts

 anew, reweigh the evidence, or substitute its own judgment for that of the Commissioner


 2
  Because the facts are sufficiently outlined in the ALJ’s opinion and the parties’ briefing, we
 need not and do not reiterate them in full here.
                                                 3
Case 1:20-cv-00307-SEB-MPB Document 41 Filed 03/25/21 Page 4 of 5 PageID #: 1525




 to decide whether a claimant is or is not disabled."). Thus, having reviewed de novo the

 Magistrate Judge's analysis and conclusions, we hold, for the same reasons set forth in his

 report, with which we entirely concur and hereby adopt both as to the cited authorities

 and related analysis, that none of the assignments of error raised by Plaintiff meets the

 standard required to justify remand. 3

        Accordingly, we find that Plaintiff's objections to the Report and Recommendation

 of the Magistrate Judge lack merit. Therefore, Plaintiff's objections are OVERRULED

 and the recommendations set forth in the Magistrate Judge's Report and Recommendation

 [Dkt. 39] and hereby adopted in their entirety. Final judgment shall enter in favor of

 Defendant and against Plaintiff.

        IT IS SO ORDERED.



             3/25/2021
 Date: ______________________                        _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




 3
   Plaintiff's counsel cursorily argues that remand is appropriate "if for no other reason than" to
 allow for additional evaluations (a cognitive report and a physical examination) "to determine if,
 in fact, [Plaintiff] is able to maintain full time employment or if her cognitive capacities would
 prevent her from doing so." Dkt. 39 at 6. However, by failing to include any reference to any
 legal doctrine or authority in support of this claim or otherwise adequately develop it in any
 fashion, we consider it waived. See United States v. Adams, 625 F.3d 371, 378 (7th Cir. 2010)
 (failing to develop argument in any meaningful way waives that argument); United States v. Elst,
 579 F.3d 740, 747 (7th Cir. 2009) ("Perfunctory and undeveloped arguments as well as
 arguments unsupported by pertinent authority are waived.").
                                                 4
Case 1:20-cv-00307-SEB-MPB Document 41 Filed 03/25/21 Page 5 of 5 PageID #: 1526




 Distribution:

 Julie Lorraine Bentz
 SOCIAL SECURITY ADMINISTRATION
 julie.bentz@ssa.gov

 Lu Han
 SOCIAL SECURITY ADMINISTRATION
 lu.han@ssa.gov

 C. David Little
 POWER, LITTLE, LITTLE AND LITTLE
 powerlittle@powerlittle.com

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov




                                       5
